OPINION — AG — (1) AN INITIATIVE PETITION MUST CONTAIN A BALLOT TITLE; HOWEVER, PURSUANT TO 34 O.S. 1975 Supp., 9 [34-9](A), THE DUTY TO SUBMIT A COPY OF THE PROPOSED BALLOT TITLE TO THE ATTORNEY GENERAL FOR REVIEW DOES NOT ARISE UNTIL SUCH TIME AS THE SIGNED COPIES OF THE PETITION HAVE BEEN FILED WITH THE SECRETARY OF STATE AND THE DETERMINATION AS TO THE SUFFICIENCY OF THE PETITION HAS BECOME FINAL. (2) AS AN ALTERNATIVE, PURSUANT TO 34 O.S. 1975 Supp., 9 [34-9](D), A PERSON PROPOSING TO CIRCULATE AN INITIATIVE OR REFERENDUM PETITION MAY, WITHIN TEN DAYS AFTER THE PRE CIRCULATION FILING OF THE PETITION WITH THE SECRETARY OF STATE, FILE WITH THE ATTORNEY GENERAL A COPY OF THE PROPOSED BALLOT TITLE PRIOR TO THE CIRCULATION OF THE PETITION WHICH SHALL BE REVIEWED AND PROCESSED PRIOR TO THE CIRCULATION OF THE PETITION. (3) IF THE PROPOSED BALLOT TITLE TO AN INITIATIVE MEASURE IS SUBMITTED TO THE ATTORNEY GENERAL IN ACCORDANCE WITH 34 O.S. 1975 Supp., 9 [34-9](D), THE 90-DAY PERIOD FOR CIRCULATION DOES NOT COMMENCE UNTIL THE PROPOSED TITLE HAS BEEN REVIEWED BY THE ATTORNEY GENERAL, THE TEN DAY PERIOD TO APPEAL THE BALLOT APPROVED BY THE ATTORNEY GENERAL HAS RUN, AND ANY APPEALS TIMELY FILED HAVE BEEN EXHAUSTED. THE SIGNED COPIES OF THE REFERENDUM PETITION MUST BE FILED WITH THE SECRETARY OF STATE WITHIN 90 DAYS AFTER THE ADJOURNMENT OF THE LEGISLATURE ENACTING THE MEASURE ON WHICH THE REFERENDUM IS INVOKED. CITE: 34 O.S. 1971 2 [34-2], 34 O.S. 1971 12 [34-12], 34 O.S. 1973 Supp., 8 [34-8], 34 O.S. 1975 Supp., 10 [34-10] (BRENT HAYNIE)